DETAILED ACTION
If convenient, the Examiner would like to request an interview.  The Examiner is confused by the recent amendments.  The claims are unclear, and appear to be contradictory, and it’s unknown what the intended interaction is.  The Examiner believes conducting an interview would be beneficial in moving the case forward.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
Response to Amendment
The rejections under 35 U.S.C. §112(b) of claims 1, and 11-21 are withdrawn in view of the amendments to those claims.  However, a new 112(b) rejection is issued. 
Examiner acknowledges the amendments to the claims received on 7/1/2021 have been entered.
Response to Arguments
Argument 1: Applicant argues on page 8-9 in the filing on 7/1/2021 that the cited prior art does not teach “to provide content which includes a program for changing the display property of the image from the invisible state, set by the web browser, to a visible state in a case where the image is to be 

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 7/1/2021 is moot in view of new grounds of rejection necessitated by the applicant’s amendment.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 11-12, 18, and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "set to an invisible state until the image is moved to a predetermined position" in lines 2-3, and “set… to a visible state before the image is moved to the predetermined position,” in lines 14-20.  “Until” the image is moved to a predetermined position is essentially the same as “before” the image is moved to the predetermined position.  In lines 2-3, the image is set as invisible.  In lines 14-20, the image is set as visible.  Both the invisible and visible settings 
Claim 1 recites the limitation "an area outside the display area" in line 7 and in line 15, and in line 22.  These limitations are referred to an image on the display.  However, what is an area outside of the display area?  How can an image be displayed in an area outside the display area?  An image cannot be displayed without a display screen/display area, let alone have display properties.  This renders the claim unclear and indefinite.  Examiner interprets the image as not yet being displayed, as if the image is not yet scrolled onto the screen.  Claims 11 and 12 recite similar issues.  
Claim 1 recites the limitation "a user operation for switching a display image" in line 8, and again in lines 18-19.  It is unclear to the examiner if “a user operation for switching a display image” in line 18-19 is the same, or different than the operation recited in line 8.  This renders the claim unclear and indefinite.  Examiner interprets the user operation to be the same operation.  Claim 12 recites similar issues.  
Claims 18, and 22-30 are dependent claims which inherit the indefinite issues of their independent claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites “a second predetermined position.”  Examiner notes with appreciation that the Applicant points to Fig. 9 S907-S908 for support.  However, in the drawings, the Examiner is unable to find any mention of a second predetermined position.  Examiner would appreciate if Applicant would point out another portion of the specification that discloses the limitation, or further explain how Fig. 9 S907-S908 disclose the limitation.
Claim 23 recites “at a predetermined rate.”  Examiner notes with appreciation that the Applicant points to Fig. 9 S907-S908 for support.  However, in the drawings, the Examiner is unable to find any mention of a predetermined rate.  Examiner would appreciate if Applicant would point out another portion of the specification that discloses the limitation, or further explain how Fig. 9 S907-S908 disclose the limitation.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-12, 22, 24-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., Patent Application Publication Number US 20150378525 A1 (hereinafter “Wang”).
Claim 1: Wang teaches “A method (i.e. method [Wang 0055]) for a device (i.e. computing devices [Wang 0023]) that provides content for a web browser that hides an image of which a display property is set to an invisible state until the image is moved to a predetermined position in a display area of a display and moves the image from an area outside the display area to the display area in response to a user operation for switching a display image (These limitations are part of the preamble and the examiner notes they are reciting an intended use of the claimed invention thus they are not given patentable weight. Further, the examiner notes most of the limitations are covered in the body of the claim with the exception of the “invisible state until the image is moved to a predetermined position” as this directly contradicts a limitation below. See the above 112(b) rejection), the method comprising: 
providing web content (i.e. the present disclosure… may work with other applications such as… web page applications [Wang 0025]), 
wherein the web content includes a program for changing the invisible state (i.e. the present disclosure may refer… presentation software… may work with other applications such as… web page applications [Wang 0025]… next slide 516 [Wang 0048, Fig. 5 element 516] note: slide 516 is not in the current display area, and thus is invisible to the user.  A program changes the invisible state by scrolling it onto the screen) set, by the web browser, as the display property of the image to be moved from the area outside the display area to the display area in response to a user operation for switching a display image to a visible state before the image is moved to the predetermined position (i.e. when input such as an upward swipe is received, the presentation merged edit/read interpreter 508 may interpret the upward swipe as a command to scroll the slide deck… may cause one or more additional slides, such as next slide, to be displayed [Wang 0051, Fig. 5]… an image of the slide may be displayed as the slides are transitioning from slide to slide [Wang 0058, Fig. 5] note: predetermined area is the slide being in the center of the screen, as shown by element 510 in Fig. 5.  The slide is visible during a scrolling transition, thus the slide is visible before being moved to the center of the screen), and 
wherein the web browser provided with the web content displays the image during a period until the image is moved from the area outside the display area to the predetermined position in the display area (i.e. an image of the slide may be displayed as the slides are transitioning from slide to slide [Wang 0058, Fig. 5] note: an image of the slide is moved from outside the display area to the display area.  The image is displayed at least until the slide moves to the center position).”

Claim 11: Wang teaches a device (i.e. computing devices [Wang 0023]) that provides content for a web browser that hides an image of which a display property is set to an invisible state until the image is moved to a predetermined position in a display area of a display and moves the image from an area outside the display area to the display area in response to a user operation for switching a display image, the device comprising: 
a memory storing instructions (i.e. memory [Wang 0023]); and 
at least one processor (i.e. processors [Wang 0023]) in communication with the memory, where when the at least one processor executes the instructions, the at least one processor configured to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.  

Claim 12: Wang teaches a non-transitory computer-readable storage medium (i.e. computer storage media [Wang 0007]) storing instructions that, when executed by one or more processors, controls the one or more processors to cause a device that provides content for a web browser that hides an image of which a display property is set to an invisible state until the image is moved to a predetermined position in a display area of a display and moves the image from an area outside the display area to the display area in response to a user operation for switching a display image, to execute a method, the method corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 22: Wang teaches “The method according to claim 1, wherein the program is a program for changing the display property to the visible state in a case where the image to be moved from the area outside the display area to the display area is moved to a second predetermined position in the display area (i.e. the presentation merged edit/read interpreter may first determine that the swipe up is insufficient to scroll down. This may occur because a swipe up does not cause at least 1/3 of the next slide 516 to be displayed on the mobile tablet 516. Other criteria may be used, such as length of swipe relative to screen size [Wang 0054]).”

Claim 24: Wang teaches “The method according to claim 1, wherein the web browser sets a display property of an image that is not included in the display area to an invisible state (i.e. next slide 516 [Wang 0048, Fig. 5 element 516] note: slide 516 is not in the current display area, and thus is in an invisible to the user.  A program changes the invisible state by scrolling it onto the screen).”

Claim 25: Wang teaches “The method according to claim 24, wherein, in a case where the image is moved from the area outside the display area to the display area in response to the user operation for switching a display image, the web browser maintains the set invisible state until the image to be moved is moved to the predetermined position in the display area (i.e. the presentation merged edit/read interpreter may first determine that the swipe up is insufficient to scroll down. This may occur because a swipe up does not cause at least 1/3 of the next slide 516 to be displayed on the mobile tablet 516. Other criteria may be used, such as length of swipe relative to screen size [Wang 0054]).”

Claim 26: Wang teaches “The method according to claim 1, wherein the web content includes a program for setting a display property of an image that is partially included in the display area (i.e. an image of the slide may be displayed as the slides are transitioning from slide to slide [Wang 0058, Fig. 5] note: an image of the slide is moved from outside the display area to the display area.  The image is displayed at least until the slide moves to the center position).”

Claim 27: Wang teaches “The method according to claim 1, wherein the program is a program for changing the display property from the invisible state to the visible state after the image to be moved is moved to the display area such that the image is partially included in the display area (i.e. the presentation merged edit/read interpreter may first determine that the swipe up is insufficient to scroll down. This may occur because a swipe up does not cause at least 1/3 of the next slide 516 to be displayed on the mobile tablet 516. Other criteria may be used, such as length of swipe relative to screen size [Wang 0054]).”

Claim 29: Wang teaches “The method according to claim 1, wherein the web content includes the image to be moved (i.e. the present disclosure may refer… presentation software… may work with other applications such as… web page applications [Wang 0025]… next slide 516 [Wang 0048, Fig. 5 element 516] note: the scrolling properties of a presentation slide can be displayed with a webpage application).”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Guido et al., Patent Application Publication number US 20110066636 A1, (hereinafter “Guido”).
Claim 18:  Wang teaches all the limitations of claim 1, above.  Wang is silent regarding “wherein the web content includes Cascading Style Sheets (CSS) or JavaScript containing a description for changing the display property of the image to the visible state.”
Guido teaches “wherein the web content includes Cascading Style Sheets (CSS) or JavaScript containing a description for changing the display property of the image to the visible state (i.e. application 230 may modify the CSS properties of the slide object such that the slide object content is partially transparent [Guido 0045]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the feature of having the ability to use CSS as disclosed by Guido.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “greatly improve each user's own Internet experience [Guido 0022].”

Claims 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Gardenfors et al., Patent Application Publication Number US 20140245213 A1 (hereinafter “Gardenfors”).
Claim 23:  Wang teaches all the limitations of claim 1, above.  Wang is silent regarding “wherein the program is a program for changing the display property to the visible state in a case where the image to be moved from the area outside the display area to the display area is included in the display area at a predetermined rate.”
Gardenfors teaches “wherein the program is a program for changing the display property to the visible state in a case where the image to be moved from the area outside the display area to the display area is included in the display area at a predetermined rate (i.e. a slow scrolling speed on the first display 204, the blank previews may gradually transition to actual previews [Gardenfors 0080] note: Gardenfors fades in an image when scrolling at a rate higher than 0).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the feature of having the ability to move the image at a predetermined rate as disclosed by Gardenfors.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve synchronization of the scrolling operations [Gardenfors 0079].”

Claim 30: Wang teaches “The method according to claim 1, wherein the web browser provided with the web content displays an animation until the image is moved from the area outside the display area to the display area (i.e. touch swipe downward may cause the viewing area of the slide to shift up to reveal off-slide content below the original view of the screen [Wang 0057] note: shifting implies a movement, or scrolling animation.  “Below” indicates that the images appears under the current slide, as per Fig. 5).”
While Wang’s “shifting” strongly implies animation, Wang does not explicitly state animation.
(i.e. the list of items is graphically moved to display items of the list of items that are not currently being displayed [Gardenfors 0075]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the feature of having the ability to animate a scroll as disclosed by Gardenfors.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve synchronization of the scrolling operations [Gardenfors 0079].”

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Fendley et al., Patent Application Publication number US 20130271482 A1 (hereinafter “Fendley”).
Claim 28:  Wang teaches all the limitations of claim 1, above.  Wang is silent regarding “wherein the image to be moved is an image in a scalable vector graphics (SVG) format.”
Fendley teaches “(i.e. map in SVG (Scalable Vector Graphics)… then translates the SVG map data into JPEG or PNG (Portable Network Graphics) tiles… a user has scrolled the map… render the new map [Fendley 0035])”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the feature of having the ability to use SVG as disclosed by Fendley.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to allow a user to view more data, quickly: “provides a simple, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171